JOHN R. BROWN, Circuit Judge
(concurring specially).
I concur but not without some real misgivings.
Of course, no problem exists if it is viewed as a writ directed against Judge Grooms. This it is, but it is against the district court, and the Judge as a person enters the picture since he is the human instrument of action.
When it is looked on as the district court the picture is quite different. That court is an instrument separate and apart from the various judges serving on it. That court, as such, has a duty to act with reasonable promptness.
It is simply beyond belief that' this “very same case” should have been allowed to pend undecided since 1960. While some of the relief sought may be novel, the case is the very, very simple one of a federal court order to put an end to a segregated school system — a matter as to which I gather, there is no real dispute.
Why it should have taken this long to get pleadings, motions, etc. in shape, I cannot imagine. Just what is going to be so complicated about the trial now scheduled for October is likewise beyond my knowledge.
The matter is now simple: Does Birmingham have a segregated system? If — and there is really no if — that is so, then the question is: What is being done to eradicate it? We have now made It plain by cases which are an affectation to cite that a plan of desegregation must be offered or the district court must fashion its own plan.
Here it is 1962. This is eight years after the warning to commence with deliberate speed. More than that, the case about to be heard to consider non-existent defenses will not take place until October. That means that for yet another year Birmingham has put off the “evil” day, for by the time the case is heard, argued, briefed and submitted the opening of the Fall term will have passed and it will be too late administratively to accommodate the school system to the Constitution.
A mandamus proceeding is an unfortunate technique. It puts a Judge in an adversary position. It is even more unfortunate when the Judge proceeded against has so lately come into contact with the case. But the case — Negro children who seek only their constitutional rights — is now an old and ancient one. Perhaps the best proof that there is a need for a “second” class action seeking identical relief is the singular lack of success in getting anything effectively done by those presuming to represent the class in the first case.
I think the district court, by whatever Judge its members choose to assign, has a duty to proceed here and now to the disposition of a case of first importance. Those aspects which may be novel should, or may, be put to one side. In the meantime there should be an early and effective declaration of rights and the issuance of appropriate injunctions so that the wheels will at least start to turn at some speed whether deliberate, or, if the past is any indication, more likely at a slow, if not a snail’s, pace.
This is a matter of clear right. It ought not to be encumbered by the embarrassing predicament of attacking a conscientious, vigorous, energetic Judge, as is Judge Grooms, for non-performance of duty. The class is the victim of impermissible delay. But so is Judge Grooms the victim of an unsupportable charge that he has failed in the discharge of his personal duty.